FILED
                             NOT FOR PUBLICATION                                 MAR 04 2011

                                                                             MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                           No. 09-10391

               Plaintiff - Appellee,                D.C. No. 2:07-cr-00007-KJD-RJJ-
                                                    1
   v.

GABE DRAPEL,                                        MEMORANDUM *

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                      Kent J. Dawson, District Judge, Presiding

                     Argued and Submitted September 10, 2010
                             San Francisco, California

Before: B. FLETCHER, TALLMAN and RAWLINSON, Circuit Judges.

        Appellant-Defendant Gabe Drapel (Drapel) challenges the district court’s

decision denying his motion to suppress. Drapel specifically contends that the

district court clearly erred in its factual finding that the police did not illegally

search his rented storage space prior to obtaining a warrant, and that the district

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
court failed to conduct a de novo review of the magistrate judge’s report and

recommendation.

      Under the clearly erroneous standard, an appellate court “must reverse if the

district court’s determination is illogical or implausible or lacks support in

inferences that may be drawn from the facts in the record.” United States v.

Hinkson, 585 F.3d 1247, 1261 (9th Cir. 2009) (en banc) (citations, emphasis and

internal quotation marks omitted). At the hearing on the motion to suppress, the

detectives gave conflicting testimony regarding the time Drapel was encountered

immediately preceding his arrest. The district court adopted the timeline that

foreclosed Drapel’s contention that the police searched his unit prior to obtaining a

warrant. The district court’s choice between two permissible views of the evidence

cannot be clearly erroneous. See United States v. Garcia, 135 F.3d 667, 671 (9th

Cir. 1998).

      Pursuant to 28 U.S.C. § 636, a district court is required to review a

Magistrate Judge’s Report and Recommendations de novo. See 28 U.S.C. §

636(b)(1)(C). In this case, the district court indicated that it “ha[d] conducted a de

novo review of the record” and found “that the Report and Recommendation of the

United States Magistrate Judge entered May 18, 2007, should be adopted and

affirmed.” This statement is sufficient to “satisf[y] the de novo review standard of


                                           2
28 U.S.C. § 636.” N. Am. Watch Corp. v. Princess Ermine Jewels, 786 F.2d 1447,

1450 (9th Cir. 1986).

      AFFIRMED.




                                       3